                  Case: 18-10175      Doc: 49    Filed: 01/30/19     Page: 1 of 5




                         UNITED STATES BANKRUPTCY COURT FOR
                          THE WESTERN DISTRICT OF OKLAHOMA

IN RE:        FINES ROBERT MCEWEN

                                                      Bk. Case No. 18-10175 JDL
              Debtor.                                 CHAPTER 7


            MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                 AND FOR ABANDONMENT OF PROPERTY
 AND NOTICE OF OPPORTUNITY FOR HEARING AS TO DEBTOR(S) FINES ROBERT
       MCEWEN, AND AS TO NON-FILING CO-DEBTOR LOLA MCEWEN

         Wells Fargo Bank, N.A., its successors and assigns, ("Movant" herein) alleges as follows:

         1.       That on or about January 18, 2018, the Debtor filed a Chapter 13 Petition in

Bankruptcy with this Court. In addition to the automatic stay provided to the debtor, 11 U.S.C.

Section 1301 (a) provides there is a stay against the non-filing co-debtor, Lola McEwen on the

property listed below. On December 19, 2018, the case was converted to a Chapter 7 in this

court.

         2.       Movant is the current payee of a mortgage note secured by a mortgage of the

same date upon property generally described as follows:

                  LOT THIRTEEN (13), OF BLOCK THREE (3), IN MERIDIAN MEADOWS
                  1ST ADDITION, TO THE CITY OF OKLAHOMA CITY, OKLAHOMA
                  COUNTY, OKLAHOMA, ACCORDING TO THE RECORDED PLAT
                  THEREOF.

                  PROPERTY ADDRESS: 4304 N.W. 56th Terrace, Oklahoma City, OK 73112

         3.       Movant is informed and believes, and, based upon such information and belief,

alleges that title to the subject property is currently vested in the name of Debtor, Fines Robert

McEwen, and non-filing co-debtor, Lola McEwen.
                Case: 18-10175        Doc: 49     Filed: 01/30/19      Page: 2 of 5




       4.      As of January 9, 2019, there is currently due an unpaid principal balance of

$91,730.67, plus interest at 6.875 percent per annum from February 1, 2018 plus late charges.

This loan is contractually due for March 1, 2018.

       5.      Movant alleges that there is insufficient equity in the property to be of any value

to the estate and that the property is burdensome; that Movant is not adequately protected; that

the subject property is not necessary to an effective reorganization or rehabilitation, and that it

would be unfair and inequitable to delay this secured creditor in the foreclosure of its interest.

Therefore, cause exists to provide relief from the automatic stay and abandonment.

       6.      This Court has jurisdiction of this action pursuant to the provisions of Title 28

U.S.C. Section 157(b)(2)(G) and 11 U.S.C. Section 362(d).

       7.      In accordance with the Fair Debt Collection Practices Act, unless the consumer,

within thirty days after receipt of this notice, disputes the validity of any portion of the debt, the

debt will be assumed valid. If said consumer notifies the undersigned attorney for Plaintiff in

writing within said thirty day period that any portion of the debt is disputed, said attorney will

obtain verification of the debt and/or judgment and a copy of such verification will be mailed to

said consumer by the undersigned attorney for Plaintiff; and upon written request by the

consumer within the thirty day period, the undersigned attorney for Plaintiff will provide the

name and address of the original creditor, if different from the current creditor. This is an

attempt to collect a debt and any information obtained will be used for that purpose.

       WHEREFORE, Movant prays as follows:

       (1)     For an Order granting relief from the automatic stay, abandoning the property

from the bankruptcy estate and allowing Movant to commence and/or complete foreclosure



                                                  2
                Case: 18-10175       Doc: 49      Filed: 01/30/19        Page: 3 of 5




proceedings under applicable state law, including all necessary actions to obtain possession of

the property.

       (2)      That Movant, through its agents, servicers and representatives is/are permitted to

contact Debtor(s) and/or Debtor’s counsel for the purpose of engaging in discussions and

consideration for possible loss mitigation options, solutions and/or resolutions with regard to the

underlying mortgage and note, including, but not limited to loan modification or other loss

mitigation alternatives.

       (3)      For such other relief as this Court deems appropriate.




                                                 3
               Case: 18-10175        Doc: 49     Filed: 01/30/19      Page: 4 of 5




                       NOTICE OF OPPORTUNITY FOR HEARING



       Your rights may be affected. You should read this document carefully and consult

your attorney about your rights and the effect of this document. If you do not want the

Court to grant the requested relief, or you wish to have your views considered, you must file a

written response or objection to the requested relief with the Clerk of the United States

Bankruptcy Court for the Western District of Oklahoma, 215 Dean A. McGee Avenue,

Oklahoma City, OK 73102 no later than 20 days from the date of filing of this request for relief.

You should also mail a file-stamped copy of your response or objection to the undersigned

Movant attorney (and others who are required to be served) and file a certificate of service with

the Court. If no response or objection is timely filed, the Court may grant the requested relief

without a hearing or further notice. The 20 day period includes the 3 days allowed for

mailing provided for the Rule 9006(f) Fed.R.Bankr. Proc.

                                              SHAPIRO & CEJDA, LLC


                                              BY: _s/Kirk J. Cejda__________
                                                  Kirk J. Cejda #12241
                                                  770 NE 63rd St
                                                  Oklahoma City, OK 73105-6431
                                                  (405)848-1819
                                                  Attorney for Wells Fargo Bank, N.A.
                                                  (405)848-2009 (Facsimile No.)
                                                  okecfwestern@logs.com




                                                 4
               Case: 18-10175       Doc: 49     Filed: 01/30/19     Page: 5 of 5




                                 CERTIFICATE OF MAILING

        The undersigned hereby certifies that on the 30th of January 2019, the foregoing pleading
was mailed via U.S. Mail, first class, postage prepaid to the following parties, to-wit: Fines
Robert McEwen, 4304 N.W. 56th Terrace, Oklahoma City, OK 73112, (Debtor), Lola McEwen,
4304 N.W. 56th Terrace, Oklahoma City, OK 73112 (non-filing co-debtor) and all parties listed
on the attached Debtor’s matrix. Further, I certify that a true and correct copy of the foregoing
pleading was electronically served on the 30th of January, 2019 using the CM/ECF system to the
following parties: Chuck Moss, (Attorney for Debtor), Douglas N. Gould, (Trustee).


                                             __s/Kirk J. Cejda_________
                                             Kirk J. Cejda #12241

File No. 18-132767




                                                5
